Electronically Filed
                                                        Supreme Court
                                                        SCWC-30509
                                                        22-SEP-2014
                                                        02:46 PM




                            SCWC-30509


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



    THE MALULANI GROUP, LIMITED, fka MAGOON BROTHERS, LTD.,
     a Hawai'i corporation, Respondent/Plaintiff-Appellant,

                                vs.

            KAUPO RANCH, LTD., a Hawai'i corporation,
                  Petitioner/Defendant-Appellee,

                                and


    HEIRS AND/OR DEVISEES OF HAMOLE AKA MARIA HAMOLE, et al.,

                Respondents/Defendants-Appellees.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30509; CIV. NO. 08-1-0501(3))



                               ORDER

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the application for writ of


certiorari filed by Petitioner/Defendant-Appellee Kaupo Ranch,


Ltd., 


           IT IS HEREBY ORDERED that the application is deemed


rejected as of September 18, 2014.      See HRS § 602-59(c). 

          The order accepting application for writ of certiorari

filed on September 19, 2014, is therefore void.

          DATED:   Honolulu, Hawai'i, September 22, 2014.

Brian R. Jenkins
for petitioner	               /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson





                                 2